DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/967,908 filed 06 August 2020. Claims 1, and 3-13 pending. Claim 2 canceled.

Allowable Subject Matter
Claims 1, and 3-13 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A hybrid module for a motor vehicle for coupling a combustion engine, comprising: a first drive shaft, a first electric motor and a first clutch device, and having a second drive shaft and a second electric motor and a second clutch device; and further having an output element, wherein the respective first or second drive shaft is configured to be selectively connected to the output element through the respective first or second clutch device, wherein the first and second clutch devices are configured to be actuated simultaneously by a movement of an actuating element mechanically coupled to both clutch devices and wherein a rotor of the first electric motor is connected in a rotationally fixed manner to the first drive shaft and a rotor of the second electric motor is connected in a rotationally fixed manner to the output
Claim 13:
A hybrid module for a motor vehicle, comprising: a first and a second drive shaft; an output element; a first electric motor mounted on the first drive shaft; a second electric motor mounted on the output element; a carrier non-rotatably connected to the second drive shaft, wherein the carrier is configured to be coupled to the first drive shaft via a first clutch device and to the output element via a second clutch device; and an actuating element configured to actuate the first clutch device and the second clutch device simultaneously.
Regarding claims 1 and 13, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the limitations regarding the motors being mounted on respective first and output shafts. Further, the simultaneous engagement of the first and second clutches along with the carrier is not taught or rendered obvious by the prior art of record. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 05 May 2022 with respect to pgs. 5-6 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1, 3, and 10 are withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659